DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/31/2020, 04/14/2021, and 09/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-11, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2019/0179668 A1).

Wang was cited in IDS filed.

Regarding claim 1, Wang teaches the invention substantially as claimed including a method comprising: 
receiving, by a main thread of a plurality of execution threads executing on a plurality of processing cores of at least one hardware-based processor of a network device, a request for information associated with network routes that meet one or more criteria ([0052]: A show routes operation may be performed in response to a request, via a command-line interface for instance, received by network device 12; [0053] Operation 400 is described with respect to route processing thread 26A but may be simultaneously performed by all of route processing threads 26. Route processing thread 26A receives a request from main thread 28 for a next route in routes 104A. Route processing thread 26A determines and communicates the candidate next route in 104A to main thread 28 in response to the request (401); [0054] Main thread 28 performs operation 403 illustrated in FIG. 6B. Main thread 28 may initiate the distributed show route operation by communicating requests for next routes from routes 104 to respective route processing threads 26. Main thread 28 receives candidate next routes from respective route processing threads 26; [0055]: Main thread 28 may request routes 104 from route processing threads 26 that match a potential aggregate route (i.e., criteria)); 
processing, by each of the plurality of execution threads, a respective routing information partition to generate respective displayable information associated with a respective subset of the network routes that meets the one or more criteria ([0033] Route processing threads 26 manage respective, separate partitions of routing information in the form of routing information base (RIB) partitions 22A-22N. Each of RIB partitions 22 stores a different portion of routes that make up the overall RIB 22 for network device; [0043] Each of RIB partitions 22 includes one or more routes stored and managed by a corresponding one of i.e., subset) from RIB partitions 22 to main thread 28, via communication channel 112, which main thread 28 stores to active routes 105. Each posted active route may include a flag indicating whether the route is a supporting route. The main thread 28 maintains resolution tree 124.); 
generating, by the main thread, consolidated displayable information associated with the network routes that meet the one or more criteria based on the respective displayable information generated by each of the plurality of execution threads ([0055] Routing protocol module 16 may also perform route aggregation to consolidate selected multiple routes from routes 104 into a single routing protocol advertisement. A route aggregation operation may be performed by threads 26, 28 similarly to operations 400, 403, respectively, to obtain the potential contributing routes for an aggregate route. Main thread 28 may request routes 104 from route processing threads 26 that match a potential aggregate route. Main thread 28 may apply an aggregate route routing policy to accept or reject each contributing route from route processing threads 26.); and 
outputting, by the main thread, for display at a display device, the consolidated displayable information associated with the network routes that meet the one or more criteria ([0054] Main thread 28 performs operation 403 illustrated in FIG. 6B. Main thread 28 

Regarding claim 8, Wang teaches wherein the respective displayable information and the consolidated displayable information comprise textual information displayable by a display ([0054] Main thread 28 performs operation 403 illustrated in FIG. 6B. Main thread 28 may initiate the distributed show route operation by communicating requests for next routes from routes 104 to respective route processing threads 26. Main thread 28 receives candidate next routes from respective route processing threads 26. Main thread 28 selects the next route from the candidate next routes and outputs the selected next route for display (404), e.g., via a management interface such as a command-line interface; [0055] Routing protocol module 16 may also perform route aggregation to consolidate selected multiple routes from routes 104 into a single routing protocol advertisement. A route aggregation operation may be performed by threads 26, 28 similarly to operations 400, 403, respectively, to obtain the potential contributing 

Regarding claim 9, Wang teaches wherein processing, by each of the plurality of execution threads, the respective routing information partition to generate the respective displayable information associated with a respective subset of the network routes that meets the one or more criteria further comprises: 
filtering, by each of the plurality of execution threads, each network route in the respective routing information partition to determine the respective subset of the network routes that meets the one or more criteria ([0037] FIG. 2 is a conceptual diagram illustrating distributed, parallel route processing by multiple route processing threads according to techniques described in this disclosure. The route processing is described with respect to network device 12 of FIG. 1. Each of route processing threads 26 of routing protocol module 16 separately performs one or more route processing tasks, Task 1-Task L. Task 1-Task L may include, as examples, parsing the routing protocol message, applying a routing policy such as an import or export policy, generating a route from the routing protocol message (e.g., by associating a network prefix and next hop included therein), resolving the next hop for the generated route, enqueuing data for advertisement from the routing information base, and generating a new routing protocol advertisement to advertise the generated route. For example, for routing protocol messages that conform to BGP, Task 1 may be “Parse UPDATE,” Task 2 may be “Create Route,” Task 3 may be “Resolve Next Hop,” Task 4 may be “Queue route output,” Task 5 may be “Form UPDATE.” The BGP IO thread(s) 31 and/or thread 40 may 

Regarding claim 10, Wang teaches wherein outputting, by the main thread, the consolidated displayable information associated with the network routes that meet the one or more criteria comprises: 
outputting, by the main thread, one or more portions of the consolidated displayable information associated with the network routes that meet the one or more criteria while one or more of the plurality of execution threads continue to generate one or more respective displayable information associated with one or more respective subsets of the network routes that meets the one or more criteria ([0054] Main thread 28 performs operation 403 illustrated in FIG. 6B. Main thread 28 may initiate the distributed show route operation by communicating requests for next routes from routes 104 to respective route processing threads 26. Main thread 28 receives candidate next routes from respective route processing threads 26. Main thread 28 selects the next route from the candidate next routes and outputs the selected next route for display (404), e.g., via a management interface such as a 

Regarding claim 11, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above. Further, the additional limitations of at least one hardware-based processor comprising a plurality of processing cores for executing a plurality of execution threads, the at least one hardware-based processor configured to are taught by Wang on at least ([0009]: a plurality of processing cores of at least one hardware-based processor; [0027] Routing protocol module 16 includes multiple software execution threads 26, 28, 31, and 40, each of which may execute on a different one of cores 56.) 

Regarding claim 18, it is a system type claim having similar limitations as claim 8 above. Therefore, it is rejected under the same rationale above.

Regarding claim 19, it is a system type claim having similar limitations as claim 9 above. Therefore, it is rejected under the same rationale above.

Regarding claim 20, it is a media/product type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0179668 A1) in further view of Mogul et al. (US 2013/0111175 A1).

Regarding claim 2, Wang teaches a main thread and a plurality of execution threads as cited above but Wang does not expressly teach further comprising: 
determining, by the main thread, that an execution thread of the plurality of execution threads is bottlenecked; and 
in response to determining that the execution thread is bottlenecked, throttling, by the main thread, one or more other execution threads of the plurality of execution threads.

However, Mogul teaches further comprising: 
determining, by the main thread, that an execution thread of the plurality of execution threads is bottlenecked ([0011]: The current queue depth of the memory controller is ; and 
in response to determining that the execution thread is bottlenecked, throttling, by the main thread, one or more other execution threads of the plurality of execution threads ([0011]:) The current queue depth of the memory controller is indicative of whether the memory controller is experiencing congestion from one or more particular threads. In some such examples, the memory controller employs the probability to allocate memory access resource usage to the particular thread in a manner that also enables evenly or substantially evenly distributing memory access resources of the memory controller(s) among other threads. In such examples, the memory controller sends the feedback to CPU core(s) running the particular thread(s) to control the memory access request rate of the thread(s). In such examples, the CPU core(s) throttle(s) the memory-request load (e.g., memory access request rate or memory access request quota) of the particular thread(s) based on the rate at which such feedback signals are received; [0012]: In some such examples, CPUs are configured to throttle memory access request rates of threads based on congestion-descriptive feedback received from the memory controller(s) for those threads).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mogul with the teachings of Wang to determine whether a thread is congested to take corrective actions. The modification would have been motivated by the desire of ensuring optimized resource utilization by the threads.

Regarding claim 12, it is a system type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale above.

Allowable Subject Matter
Claims 3-7 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Augenstein et al. (US 2011/0231854 A1) Method and Infrastructure for Optimizing the Utilization of Computer System's Resources.
Moriya (US 2007/0274302 A1) Data Storage Device, Memory Managing Method, And Program
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195